IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


J.S.,                                     : No. 152 MAL 2015
                                          :
                     Petitioner           :
                                          : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
              v.                          :
                                          :
                                          :
J.C.,                                     :
                                          :
                     Respondent           :


                                       ORDER


PER CURIAM

        AND NOW, this 2nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.